Citation Nr: 0323552	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of 
hepatitis C exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from October 1972 to 
December 1974, and from December 1974 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2003, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), requires VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).

The appellant served on active duty beginning in October 
1972.  Although scheduled for discharge in October 1975, he 
reenlisted on December 4, 1974.

The evidence shows appellant was released from his second 
period of service in January 1978 under other than honorable 
conditions.  In a 1978 administrative decision VA determined 
that appellant's period of service from October 1975 to 
January 1978 was dishonorable.  Consequently, appellant was 
barred from receiving VA service-connected compensation 
arising from this period of service.  

In connection with appellant's present claim for service 
connection, he reported in his notice of disagreement that he 
had applied for a character of discharge upgrade for his 
second period of active service.  In his substantive appeal 
he stated that he expected a favorable decision on this 
matter.  At the personal hearing he testified that he had a 
Board of Corrections of Military Records application pending.  
A favorable determination on his application could affect the 
outcome of the issues on appeal.  

Appellant testified that he was first diagnosed with 
hepatitis C during active service in 1976 secondary to 
intravenous drug use and/or contaminated water.  The service 
medical records show that laboratory testing in July 1976 
showed an elevated SGOT.  In August 1976 the impression was 
anicteric hepatitis, which was asymptomatic at that time.  He 
was hospitalized beginning in March 1977 for hepatitis.  
Based on the examination and testing the diagnosis was viral 
hepatitis, type B, Australian antigen positive.  The 
remaining service medical records show follow-up examinations 
for a history of hepatitis.  A December 1977 separation 
medical examination includes a history of viral hepatitis 
having been diagnosed in April 1977.  

Appellant testified that he was first treated for depression 
by a psychiatrist during active service while stationed at 
Fort Hood, Texas.  He testified that this was in late 1975 or 
early 1976.  The available service medical records do not 
show examination or treatment for depression.  The December 
1977 report of medical examination at separation shows that a 
psychiatric examination was normal at that time.  He 
testified that he received post-service VA medical treatment 
for hepatitis and for depression in 1979 and 1980 at the 
Houston, Texas, VA hospital.   

In December 2002 the appellant submitted a copy of a 
disability determination from the Social Security 
Administration.  It shows appellant became disabled in 
August 2000 and began receiving Social Security 
Administration disability benefits, effective February 2001.  
Appellant testified that he had been awarded these disability 
benefits based on hepatitis and a bipolar condition.  It is 
not clear whether the claims folder contains all the medical 
records upon which that disability determination was based.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  

Accordingly, as mandated by the VCAA, this case is REMANDED 
for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should provide appellant 
with the notice requirements of the VCAA 
as clarified by Quartuccio, supra.  

3.  The VBA AMC should request appellant 
to submit evidence showing any decision 
made on his recent Board of Corrections 
of Military Records application.  He had 
applied for a character of discharge 
upgrade for his second period of active 
service.  The VBA AMC should provide any 
assistance needed in obtaining this 
evidence.  

4.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
or other appropriate facility and request 
any additional service medical records.  
Appellant testified that he was first 
treated for depression by a psychiatrist 
during active service while stationed at 
Fort Hood, Texas.  He testified that this 
was in late 1975 or early 1976.  

5.  The VBA AMC should contact the 
Houston, Texas, VA Medical Center and 
request any additional VA medical 
treatment records.  Appellant testified 
that he received post-service VA medical 
treatment for hepatitis and for 
depression in 1979 and 1980 at the 
Houston, Texas, VA hospital 

6.  The VBA AMC should contact the Social 
Security Administration and request 
copies of all medical records used in 
support of the appellant's award of 
disability benefits.  

7.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA infectious 
diseases examination for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
residuals of hepatitis C exposure.  

The claims file must be made available to 
and reviewed by the examiner.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The medical specialist must be requested 
to render an opinion as to whether it is 
at least as likely as not that hepatitis 
C exposure was incurred during active 
service.  The medical specialist should 
fully explain the reasons for the 
opinions given.

8.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
psychiatric disabilities.  

The claims file must be made available to 
and reviewed by the examiner.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The medical specialist must be requested 
to render an opinion as to whether it is 
at least as likely as not that any 
current psychiatric disabilities were 
incurred during active service.  The 
medical specialist should fully explain 
the reasons for the opinions given.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


